Order, Supreme Court, New York County (Freedman, J.), entered June 2, 1980, denying motion of third-party defendant to dismiss third-party complaint, is unanimously reversed, on the law, with costs, and the motion to dismiss the third-party complaint for failure to state a cause of action is granted. Even judging the third-party complaint by the lenient standards applicable to such a complaint, there is still no showing in the complaint of any basis — even a hypothetical basis — upon which the third-party defendant may be liable to the third-party plaintiff for all or .part of the plaintiff’s claim against the defendant third-party plaintiff. (See CPLR 1007; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR, C1007:3, p 35.) Concur — Birns, J.P., Ross, Silverman, Bloom and Fein, JJ.